DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on 06/03/2020 is received prior to the examination of the instant application and has not introduced any new matter, thus, has been entered for examination purpose. 

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites"the cellular payload data…the IP data" limitations (in lines 8-9), however, there are no "cellular payload data" and “IP data” mentioned before the limitations. Therefore, for a purpose of clarification, the limitations "the cellular payload data…the IP data" are suggested to change to "a cellular payload data…an IP data". Appropriatecorrection is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “a Framer/Deframer, wherein the cellular payload data is separated from the IP data;… a network switch, wherein the IP data from a plurality of DAU and DRU ports are routed to a plurality of DAU and DRU ports”, thus, reciting units/devices and functionalities. However, it is unclear how the functionalities are connected to respective units/devices. Thus, it is impossible to determine whether the “wherein the cellular payload data is separated from the IP data” function is performed by “a Frame/Deframer” or another unit/device and whether “wherein the IP data from a plurality of DAU and DRU ports are routed to a plurality of DAU and DRU ports” function is performed by the “network switch” or another unit/device. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,955,361 B2 in view of US 2004/0174900 A1 to Volpi et al. (hereafter refers as Volpi) and further in view of US 2010/0246482 A1 to Erceg et al. (hereafter refers as Erceg). 
Regarding claim 1, U.S. Patent No. 9,955,361 B2 claims a system for networking Wi-Fi Access Points in a Distributed Antenna System (claim 1), the system comprising:
a plurality of Digital Access Units (DAUs) (claim 1), wherein the plurality of DAUs are coupled and operable to route signals between the plurality of DAUs (claim 1);
a plurality of Digital Remote Units (DRUs) coupled to the plurality of DAUs and operable to transport signals between DRUs and DAUs (claim 1);
a plurality of DAU ports (at least one DAU includes a plurality of optical ports, claim 1) and DRU ports (wherein a plurality of DRU is configured to transport signals between the plurality of DRUs and the plurality of DAUs, thus including the DRU ports, see claim 1);
a Framer/Deframer, wherein the cellular payload data is separated from the IP data (Deframer is operable to separate the cellular payload data from the IP data, see claim 1);
a network switch (switch, claim 1), wherein the IP data from a plurality of DAU routed to a plurality of DAU ports (wherein the IP data are routed from framers of DAUs to ports of the DAU, see claim 1); and
a plurality of Wi-Fi access points coupled via a mesh network to Wi-Fi access points connected to a plurality of DRUs (see claims 7-9).
from a plurality of DRU ports are routed to a plurality of DRU ports”. 
Volpi teaches a system for networking Wi-Fi Access Points in a Distributed Antenna System, the system comprising:
a plurality of Digital Access Units (DAUs) (a plurality of PTM BTSs, see Fig. 4, area concentrator site 1), wherein the plurality of DAUs are coupled and operable to route signals between the plurality of DAUs (wherein the plurality of PTM BTSs are communicating signals between the plurality of PTM BTSs via the edge concentrator 420, see Fig. 4 and paragraphs [0033-0035]) ;
a plurality of Digital Remote Units (DRUs) (cWRAPs, Fig. 4) coupled to the plurality of DAUs (coupled with the plurality of PTM BTSs, Fig. 4) and operable to transport signals between DRUs and DAUs (the cWRAPs communicate with the plurality of PTM BTSs, paragraph [0037] and Fig. 4);
a plurality of DAU ports and DRU ports (wherein the cWRAPs includes a plurality of mesh ports and point-to-multipoint network ports, Fig. 7B, wherein the mesh ports are connected to other cWRAPs, paragraph [0047] and the point-to-multipoint network ports are connected to PTM BTSs, paragraph [0048]);
a network switch, wherein the IP data from a plurality of DAU and DRU ports arerouted to a plurality of DAU and DRU ports (wherein the plurality of mesh ports and point-to-multipoint network ports are routing IP packets between the plurality of mesh ports and point-to-multipoint network ports, paragraphs [0047-0050] and Fig. 7B); and
a plurality of Wi-Fi access points (wherein the cWRAPs are also acting as Wi-Fi access points, paragraph [0045]) coupled via a mesh network to Wi-Fi access points connected (wherein the cWRAPs are coupled to each other via a mesh networks, paragraphs [0038-0039] and Fig. 5-6).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of the IP data from a plurality of DRU ports are routed to a plurality of DRU ports as taught by Volpi, with the claims of U.S. Patent No. 9,955,361 B2, for a purpose of enabling the DRU ports to exchange IP data to DAUs and the DRU ports, thus increase capability of the system (See Volpi, paragraphs [0047-0050] and Fig. 7B).
However, U.S. Patent No. 9,955,361 B2 in view of Volpi does not explicitly claim IP data “are buffered”.
Erceg teaches a Framer/Deframer (access point/base station with frame/Deframer functionality, paragraph [0036]), wherein the cellular payload data is separated from the IP data (access point/base station with frame/Deframer functionality is configured to extract cellular data from received IP packets and transmitting the cellular data to cellular enabled device, paragraph [0036]) and the IP data are buffered (wherein the access point/base station is also storing the received data and data to be transmitted, paragraph [0047]).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of a Framer/Deframer, wherein the cellular payload data is separated from the IP data and the IP data are buffered as taught by Erceg, with the claims of U.S. Patent No. 9,955,361 B2 in view of Volpi for a purpose of enabling the IP data to be stored/buffered, thus enabling the IP data to be retransmitted/retrieved when needed (See Erceg, paragraph [0047])
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,681,563 B2 in view of US 2004/0174900 A1 to Volpi et al. (hereafter refers as Volpi) and further in view of US 2010/0246482 A1 to Erceg et al. (hereafter refers as Erceg). 
Regarding claim 1, U.S. Patent No. 10,681,563 B2 claims a system for networking Wi-Fi Access Points in a Distributed Antenna System (claim 1), the system comprising:
a plurality of Digital Access Units (DAUs) (claim 1), wherein the plurality of DAUs are coupled and operable to route signals between the plurality of DAUs (claim 1);
a plurality of Digital Remote Units (DRUs) coupled to the plurality of DAUs and operable to transport signals between DRUs and DAUs (claim 1);
a plurality of DAU ports (at least one DAU includes a plurality of ports, claim 1) and DRU ports (wherein a plurality of DRU is configured to transport signals between the plurality of DRUs and the plurality of DAUs, thus including the DRU ports, see claim 1);
a Framer/Deframer, wherein the cellular payload data is separated from the IP data (Deframer is operable to separate the cellular payload data from the IP data, see claim 5);
a network switch (switch, claim 1), wherein the IP data from a plurality of DAU routed to a plurality of DAU ports (wherein the IP data are routed from framers of DAUs to ports of the DAU, see claim 1); and
a plurality of Wi-Fi access points coupled via a mesh network to Wi-Fi access points connected to a plurality of DRUs (see claims 11-12).
from a plurality of DRU ports are routed to a plurality of DRU ports” and the plurality of Wi-Fi access points coupled via “a mesh network” and the plurality of Wi-Fi access points coupled via “a mesh network”. 
Volpi teaches a system for networking Wi-Fi Access Points in a Distributed Antenna System, the system comprising:
a plurality of Digital Access Units (DAUs) (a plurality of PTM BTSs, see Fig. 4, area concentrator site 1), wherein the plurality of DAUs are coupled and operable to route signals between the plurality of DAUs (wherein the plurality of PTM BTSs are communicating signals between the plurality of PTM BTSs via the edge concentrator 420, see Fig. 4 and paragraphs [0033-0035]) ;
a plurality of Digital Remote Units (DRUs) (cWRAPs, Fig. 4) coupled to the plurality of DAUs (coupled with the plurality of PTM BTSs, Fig. 4) and operable to transport signals between DRUs and DAUs (the cWRAPs communicate with the plurality of PTM BTSs, paragraph [0037] and Fig. 4);
a plurality of DAU ports and DRU ports (wherein the cWRAPs includes a plurality of mesh ports and point-to-multipoint network ports, Fig. 7B, wherein the mesh ports are connected to other cWRAPs, paragraph [0047] and the point-to-multipoint network ports are connected to PTM BTSs, paragraph [0048]);
a network switch, wherein the IP data from a plurality of DAU and DRU ports arerouted to a plurality of DAU and DRU ports (wherein the plurality of mesh ports and point-to-multipoint network ports are routing IP packets between the plurality of mesh ports and point-to-multipoint network ports, paragraphs [0047-0050] and Fig. 7B); and
(wherein the cWRAPs are also acting as Wi-Fi access points, paragraph [0045]) coupled via a mesh network to Wi-Fi access points connected to a plurality of DRUs (wherein the cWRAPs are coupled to each other via a mesh networks, paragraphs [0038-0039] and Fig. 5-6).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of the IP data from a plurality of DRU ports are routed to a plurality of DRU ports as taught by Volpi, with the claims of U.S. Patent No. 10,681,563 B2, for a purpose of enabling the DRU ports to exchange IP data to DAUs and the DRU ports, thus increase capability of the system (See Volpi, paragraphs [0047-0050] and Fig. 7B).
However, U.S. Patent No. 10,681,563 B2 in view of Volpi does not explicitly claim IP data “are buffered”.
Erceg teaches a Framer/Deframer (access point/base station with frame/Deframer functionality, paragraph [0036]), wherein the cellular payload data is separated from the IP data (access point/base station with frame/Deframer functionality is configured to extract cellular data from received IP packets and transmitting the cellular data to cellular enabled device, paragraph [0036]) and the IP data are buffered (wherein the access point/base station is also storing the received data and data to be transmitted, paragraph [0047]).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of a Framer/Deframer, wherein the cellular payload data is separated from the IP data and the IP data are buffered as taught by Erceg, with the claims of U.S. Patent No. 10,681,563 B2 in view of Volpi for a (See Erceg, paragraph [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0174900 A1 to Volpi et al. (hereafter refers as Volpi) in view of US 2010/0246482 A1 to Erceg et al. (hereafter refers as Erceg).
Regarding claim 1, Volpi teaches a system for networking Wi-Fi Access Points in a Distributed Antenna System, the system comprising:
a plurality of Digital Access Units (DAUs) (a plurality of PTM BTSs, see Fig. 4, area concentrator site 1), wherein the plurality of DAUs are coupled and operable to route signals between the plurality of DAUs (wherein the plurality of PTM BTSs are communicating signals between the plurality of PTM BTSs via the edge concentrator 420, see Fig. 4 and paragraphs [0033-0035]) ;
a plurality of Digital Remote Units (DRUs) (cWRAPs, Fig. 4) coupled to the plurality of DAUs (coupled with the plurality of PTM BTSs, Fig. 4) and operable to transport signals between DRUs and DAUs (the cWRAPs communicate with the plurality of PTM BTSs, paragraph [0037] and Fig. 4);
(wherein the cWRAPs includes a plurality of mesh ports and point-to-multipoint network ports, Fig. 7B, wherein the mesh ports are connected to other cWRAPs, paragraph [0047] and the point-to-multipoint network ports are connected to PTM BTSs, paragraph [0048]);
a network switch, wherein the IP data from a plurality of DAU and DRU ports arerouted to a plurality of DAU and DRU ports (wherein the plurality of mesh ports and point-to-multipoint network ports are routing IP packets between the plurality of mesh ports and point-to-multipoint network ports, paragraphs [0047-0050] and Fig. 7B); and
a plurality of Wi-Fi access points (wherein the cWRAPs are also acting as Wi-Fi access points, paragraph [0045]) coupled via a mesh network to Wi-Fi access points connected to a plurality of DRUs (wherein the cWRAPs are coupled to each other via a mesh networks, paragraphs [0038-0039] and Fig. 5-6).
However, Volpi does not explicitly teach “a Framer/Deframer, wherein the cellular payload data is separated from the IP data” and the IP data are “buffered”.
Erceg teaches a Framer/Deframer (access point/base station with frame/Deframer functionality, paragraph [0036]), wherein the cellular payload data is separated from the IP data (access point/base station with frame/Deframer functionality is configured to extract cellular data from received IP packets and transmitting the cellular data to cellular enabled device, paragraph [0036]) and the IP data are buffered (wherein the access point/base station is also storing the received data and data to be transmitted, paragraph [0047]).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of a Framer/Deframer, wherein the buffered as taught by Erceg, with the teachings of Volpi, for a purpose of enabling the cellular data to transmitted using internet protocol (See Erceg, paragraph [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0086415 A1 discloses IP data are buffered/queued and routed to Remote Unit (see paragraph [40]).
US 2010/0178936 A1 discloses IP data are routed to remote units from DAS (see paragraphs [15-17] and Fig. 1).
US 2010/0177759 A1 discloses IP data are communicated over a distributed antenna system, between host units ports and remote units ports (see Fig. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        August 11, 2021